DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 8, 9, 15 and 17, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: an electronic device comprising: a transparent front surface plate comprising a first edge and a second edge, a third edge, and a fourth edge; a side surface housing surrounding at least a portion of a space between the front surface plate and the rear surface plate; a support disposed in the space and connected with the side housing or integrally formed with the side housing; a second flexible printed circuit board (FPCB) disposed to at least partially overlap the display when viewed above the front surface plate; a first FPCB connecting the display and the second FPCB, and disposed in a folded state; a first seal disposed between the first FPCB and the support, or between the second FPCB and the support, and extending from a first end to a second end along the fourth edge; a second seal disposed between the display and the support, and extending from a third end proximate the first end to a fourth end proximate the second end along the first edge, the third edge, and the second edge; and a third seal disposed between the first end of the first seal and the third end of the second seal, and between the second end of the first seal and the fourth end of the second seal, the third seal connecting the first seal and the second seal, wherein the support comprises: a first opening at least partially overlapping a space between the first end of the first seal and the third end of the second seal when viewed above the rear surface plate, and a second opening at least partially overlapping a space between the second end of the first seal and the fourth end of the second seal, and wherein the third seal is disposed in the first opening and the second opening and is coupled to the support.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 8 with the allowable feature being: an electronic device comprising: a transparent front surface plate comprising a first edge and a second edge, a third edge, and a fourth edge; a side surface housing surrounding at least a portion of a space between the front surface plate and the rear surface plate; a support disposed in the space and connected with the side housing or integrally formed with the side housing; a second flexible printed circuit board (FPCB) disposed to at least partially overlap the display when viewed above the front surface plate; a first FPCB connecting the display and the second FPCB, and disposed in a folded state; a first seal disposed between the first FPCB and the support, or between the second FPCB and the support, and extending from a first end to a second end along the fourth edge; a second seal disposed between the display and the support, and extending from a third end proximate the first end to a fourth end proximate the second end along the first edge, the third edge, and the second edge; and a third seal disposed between the first end of the first seal and the third end of the second seal, and between the second end of the first seal and the fourth end of the second seal, the third seal connecting the first seal and the second seal, wherein, when viewed above the rear surface plate, the first seal is disposed between a coupling portion between the first FPCB and the second FPCB, and the fourth edge.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 9 with the allowable feature being: an electronic device comprising: a transparent front surface plate comprising a first edge and a second edge, a third edge, and a fourth edge; a side surface housing surrounding at least a portion of a space between the front surface plate and the rear surface plate; a support disposed in the space and connected with the side housing or integrally formed with the side housing; a second flexible printed circuit board (FPCB) disposed to at least partially overlap the display when viewed above the front surface plate; a first FPCB connecting the display and the second FPCB, and disposed in a folded state; a first seal disposed between the first FPCB and the support, or between the second FPCB and the support, and extending from a first end to a second end along the fourth edge; a second seal disposed between the display and the support, and extending from a third end proximate the first end to a fourth end proximate the second end along the first edge, the third edge, and the second edge; and a third seal disposed between the first end of the first seal and the third end of the second seal, and between the second end of the first seal and the fourth end of the second seal, the third seal connecting the first seal and the second seal, wherein, when viewed above the rear surface plate, a coupling portion between the first FPCB and the second FPCB is disposed between the first seal and the fourth edge.
One close prior art Choi (US 2017/0099742 A1) teaches of an electronic device comprising: a transparent front surface plate defining at least a portion of a front surface of the electronic device, and comprising a first edge and a second edge disposed on opposite sides, a third edge connecting one end of the first edge and one end of the second edge, and a fourth edge connecting another end of the first edge and another end of the second edge, the fourth edge being disposed opposite the third edge; a rear surface plate defining at least a portion of a rear surface of the electronic device; a side surface housing surrounding at least a portion of a space between the front surface plate and the rear surface plate; a support disposed in the space and connected with the side housing or integrally formed with the side housing; a display disposed in the space and viewable through at least a portion of the front surface plate; a second flexible printed circuit board (FPCB) disposed to at least partially overlap the display when viewed above the front surface plate; a first FPCB connecting the display and the second FPCB, and disposed in a folded state within a specified proximity of the fourth edge and having a portion overlapping the display when viewed above the front surface plate; a first seal disposed between the first FPCB and the support, or between the second FPCB and the support, and extending from a first end to a second end along the fourth edge; a second seal disposed between the display and the support, and extending from a third end proximate the first end to a fourth end proximate the second end along the first edge, the third edge, and the second edge; and a third seal disposed between the first end of the first seal and the third end of the second seal, and between the second end of the first seal and the fourth end of the second seal, the third seal connecting the first seal and the second seal; however Choi does not teach wherein the support comprises: a first opening at least partially overlapping a space between the first end of the first seal and the third end of the second seal when viewed above the rear surface plate, and a second opening at least partially overlapping a space between the second end of the first seal and the fourth end of the second seal, and wherein the third seal is disposed in the first opening and the second opening and is coupled to the support.
Another close prior art Choi (US 2018/0310426 A1) teaches of a display comprising: a first surface facing a first direction; a second surface facing a second direction; a display panel comprising a first edge having a first length, a second edge parallel to the first edge and having the first length, a third edge having a second length shorter than the first length, and a fourth edge parallel to the third edge and having the second length; a substrate attached to one surface of the display panel; a flexible printed circuit board (FPCB) comprising an extension portion extending from at least a portion of an area of the substrate corresponding to the fourth edge, and is bent to face the second surface; a first seal disposed on a plane of the extension portion facing the second direction and extending from a first end to a second end along the fourth edge; and a fourth seal adjacent to the fourth edge, disposed between one area of the display and the FPCB, and spaced apart from the first seal; however Choi does not teach wherein the first seal comprises a first coupling portion extending from the first end to the second end, and a second coupling portion including a material different from a material of the first coupling portion, extending from the first end to the second end.
Therefore claims 1 and 3 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896